COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Duff and Hodges


CARL THOMAS BROWN, JR.

v.   Record No. 0852-94-3              MEMORANDUM OPINION * BY
                                     CHIEF JUDGE NORMAN K. MOON
COMMONWEALTH OF VIRGINIA                   AUGUST 8, 1995


           FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                     Mosby G. Perrow, III, Judge

           Elizabeth P. Murtagh, Assistant Public
           Defender, for appellant.
           Thomas C. Daniel, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.



     Carl Thomas Brown, Jr. appeals his conviction of possession

of cocaine with the intent to distribute.   Brown asserts that the

trial court erred by failing to suppress certain evidence in his

trial and that the evidence introduced by the Commonwealth was

insufficient to support his conviction.   We disagree and affirm.

     On the night of November 19, 1993, Officer H.W. Duff, Jr.

was dispatched to the 300 block of Walnut Street, in response to

a complaint about three males described as African Americans,

wearing jackets and jeans, who were allegedly gambling and

selling drugs.   When Officer Duff arrived, he saw three African

American males and a female, all wearing jackets and jeans, on

the porch at 315 Walnut Street.   As he approached, he saw a clear

plastic baggie in Brown's hand.   When Officer Duff asked what it
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
was, Brown simply handed him the baggie.   Duff noted that it

contained a white residue, which he concluded was cocaine.

     Believing that the substance was cocaine, Officer Duff told

Brown to turn around and place his hands on a pillar for a

weapons pat-down.   During the pat-down, Brown consented to a

further search of his person, but then broke free and fled when

Officer Duff attempted to reach into his coat pocket.

     Officer Duff pursued Brown and placed him under arrest for

obstructing justice.   Searching him incident to the arrest, Duff

recovered two plastic baggies containing chunks of cocaine.

Subsequent to receiving his Miranda rights, Brown confessed to

Officer Duff that he was selling the drugs to support his

personal drug habit.

     On appeal, Brown contends that the trial court's order must

be reversed because his Fourth Amendment rights were violated.

He contends that the officer did not have a reasonable suspicion

that a crime had occurred and that there was no basis to conduct

a Terry investigatory stop.
          Well established Fourth Amendment jurisprudence
     has placed police-citizen confrontations into three
     categories. First, there are communications between
     police officers and citizens that are consensual and,
     therefore, do not implicate the Fourth Amendment.
     Second, there are brief investigatory stops which must
     be based on specific and articulable facts which, taken
     together with rational inferences from these facts,
     reasonably warrant a limited intrusion. Third, there
     are highly intrusive, full-scale arrests, which must be
     based on probable cause.


Iglesias v. Commonwealth, 7 Va. App. 93, 99, 372 S.E.2d 170, 173

(1988).

                               - 2 -
     Officer Duff's initial contact with the appellant falls

squarely into the consensual category of police-citizen

confrontations.   Officer Duff approached Brown in the yard of

Ronnie Rucker, a friend of Brown.   He did not detain Brown or

seize him in any manner.    When Officer Duff asked Brown what he

had in his hand, Brown simply handed him the baggie.   At that

moment, when Officer Duff detected the presence of a white

powdery residue, which he concluded was cocaine, there was

probable cause to arrest.
     In assessing an officer's probable cause for making a

warrantless arrest, "[t]he test of constitutional validity is

whether at the moment of arrest the arresting officer had

knowledge of sufficient facts and circumstances to warrant a

reasonable man in believing that an offense has been committed."

 Penn v. Commonwealth, 13 Va. App. 399, 407-08, 412 S.E.2d 189,

194 (1991) (internal quote was omitted).   Officer Duff had both

the information given by the informant that Brown was dealing

drugs and the belief that the substance within the baggie was

cocaine.   These facts were sufficient to support a reasonable

belief that the appellant had committed the crime of possession

of a controlled substance.
     Probable cause to arrest must exist exclusive of the
     incident search. . . . So long as probable cause to
     arrest exists at the time of the search, however, it is
     unimportant that the search preceded the formal arrest
     if the arrest "followed quickly on the heels of the
     challenged search."

Carter v. Commonwealth, 9 Va. App. 310, 312, 387 S.E.2d 505,


                                - 3 -
506-07 (1990).   It is, therefore, not necessary to determine if

Officer Duff had Brown's consent or whether Officer Duff had

probable grounds for an arrest.   "[I]f the police have probable

cause to effect an arrest, a limited search may be justified even

in the absence of a formal arrest."      Cupp v. Murphy, 412 U.S.
291, 295-96 (1973).   Therefore, the trial court did not err in

admitting the evidence found during the search.

     "Where `the commission of the crime has been fully confessed

by the accused, only slight corroborative evidence is necessary
to establish the corpus delicti."      Clozza v. Commonwealth, 228
Va. 124, 133, 321 S.E.2d 273, 279 (1984), cert. denied, 469 U.S.
1230 (1985).   The fact that the appellant possessed cocaine is

sufficient to corroborate the appellant's confession that he

intended to distribute the drugs in order to support his own drug

habit.   Therefore, the evidence was sufficient to prove that the

appellant possessed the cocaine with the intent to distribute.

                                                      Affirmed.




                               - 4 -